DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No 2014/0039238 granted to Min et al (hereinafter “Min”).
In reference to claims 1 and 8, Min describes an electroacupuncture treatment system, comprising a patient-side device, an evaluation device, an intelligent computing device, a stimulation wave customization device, and a patient device connected via a communication network, stimulation device, management device, and database; wherein the patient-side equipment is for collecting and sending evaluation data information before and after treatment to the user and sending it to the evaluation device; receiving and displaying inquiry information output by the evaluation device; receiving stimulation wave customized equipment or the treatment plan information output by the management device, authorized by the user or directly sent to the stimulation device [e.g. Figure 1: element 17]; wherein the evaluation device is prompted by the patient-side device to collect or receive the evaluation data information output by the patient-side device, and is generated based on the algorithm program configured in itself or the intelligent computing device. The corresponding inquiry information is sent to the patient-side device; wherein the intelligent computing device receives the evaluation data information from the patient-side device or the evaluation device, and generates inquiry information or diagnosis information based on a built-in setting algorithm program, and the inquiry information is output to patient-side equipment, the diagnostic information is output directly or after being confirmed by the management terminal to the stimulation wave customized equipment [e.g. Figures 1: element 18]; wherein the stimulation wave customized device receives the diagnostic information output from the intelligent computing device, generates corresponding treatment plan information, and outputs the information to the management terminal device or the patient after being confirmed by the management terminal device; wherein the stimulation device receives the treatment plan information transmitted by the patient-side device and confirms the patient-side device, and then converts the treatment plan information into a stimulation action acting on the human body according to a set algorithm;  DOCKET Zhou-001PATENT21wherein the management device receives the treatment plan information output from the stimulation wave customized device, and confirms the feasibility of the treatment plan contained in the above treatment plan information according to the manager's operation judgment. If feasible, outputs the treatment plan information to Patient-side equipment or output confirmation information to stimulation wave custom equipment; the database receives and stores various data information and various setting algorithm data output by each device [e.g. Figures 1, 2, 4, 21; paragraphs 0044-0045].
In reference to claim 2, Min discloses wherein the patient-side device, the evaluation device, the management-end device, and the stimulation wave customization device are configured to have tablet computers, computers, mobile smart devices with application program interfaces that interact with users, the application program interface is configured to interact with other functional components built into the corresponding device and external devices [e.g. 0044].
In reference to claim 3, Min discloses characterized in that the patient-side device has a built-in initialization program module configured to be used for data connection with an external device to obtain an interactive interface for entering initial data information [e.g. 0044].
In reference to claim 4, Min discloses wherein the patient-side device is configured with a sensor for identifying patient identification information and an identification program module [e.g. 0042 and 0044].
In reference to claim 5, Min discloses characterized in that the patient-end device has a built-in guidance program module for guiding the user to use the evaluation device [e.g. 0044].
In reference to claim 6, Min discloses wherein the database comprises: relational data storage area for storing manually entered relational data; evaluation data information storage area, for storing evaluation data information from the patient-side device or the evaluation device; algorithm program storage area for storing related intelligent algorithm program modules; the treatment data information storage area is used to store the treatment data information of each user; the system operation data storage area is used to store system operation data information [e.g. Figures 2: element 106].
In reference to claim 7, Min discloses wherein: the network is configured as a local area network, a wide area network, a storage area network, or a combination thereof, and the communication method between the networks is configured as WiFi communication, Ethernet communication, Bluetooth communication, and optical fiber communication; the patient-side device transmits data to other devices in an encrypted format through the network [e.g. 0044].
In reference to claim 9, Min discloses characterizing the user's pre-treatment or post-treatment evaluation data information based on the patient- end device comprises: the evaluation device receives the pre-treatment evaluation data information output by the patient-end device, and determines whether further supplementary information is needed based on the algorithm program configured in itself or the intelligent computing device, and if necessary, generates a corresponding information and sends it to the patient device; the patient-side equipment receives the above-mentioned inquiry information, and outputs the completed pre-treatment evaluation data information according to the user's operation [e.g. 0102].
In reference to claim 10, Min discloses wherein the generating diagnostic information according to an algorithm program built in the evaluation device or the intelligent computing device comprises: based on the current evaluation data information, the related setting algorithm program module in the database and the historical evaluation data information related to the current evaluation data information are used to generate new diagnostic information and transmit it to the management device [e.g. 0102, 0103, 0042].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792